DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/28/2021 has been entered.
Applicant amended claims 15-19, 21-28, and 30 in the amendment.  Claims 1-14, 20, 29, and 32-34 are cancelled.  Claims 15-19, 21-28, and 30-31 remain pending.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 11/12/2021 is/are considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 15-19, 21-28, and 30-31 filed on 12/28/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

	
Claim Objections
Claims 15 and 25 are objected to because of the following informalities:
Claim 15, lines 21-22, “queries the one or more applications for sending the transcoded SMS message to the given device” should read “queries the one or more applications for resending the transcoded SMS message to the given device when the transcoded SMS message is not received”.  Same objection applies to claim 25.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 28 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19, 25, 26, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman (US 2011/0141974 A1) in view of Sareen et al. (US 8,312,475 B2), hereinafter Sareen, and further in view of Xavier et al. (US 7,991,750 B1), hereinafter Xavier.
Regarding claim 15, Lieberman discloses 
A data communication system that, when in operation, sends conventional short message service (“SMS”) communications to one or more devices via a primary communication arrangement (SMS transport protocol)(page 1, [0009]: the mobile device application obtains a Short Message Service message sent by the mobile device over an SMS transport protocol), wherein the data communication system supports, in operation, data communication therethrough using a secondary communication arrangement (TCP/IP)(page 1, [0009]: forward the SMS message via Hypertext Transfer Protocol (HTTP) over Transmission Control Protocol and Internet Protocol (TCP/IP));
	a given device and/or the data communication system includes at least one signaling layer implemented via the secondary communication arrangement through which is communicated a confirmation of a given signaling event delivering an SMS to the given device via use of the primary communication arrangement has been successfully executed (page 2, [0018]: the server system sends an acknowledgement message that acknowledges receipt of the first message), wherein the confirmation is used to make an execution of the given signaling event auditable and traceable (page 10, [0158], lines 7-12: the messages are processed (e.g., audited) for multiple criteria; results of the processing or auditing are stored in a database), wherein the secondary communication includes at least 

Lieberman does not explicitly disclose 
wherein in that the transcoding the conventional SMS message includes changing a language and/or a protocol of the conventional SMS message.

However, Sareen discloses 
wherein in that the transcoding the conventional SMS message includes changing a language and/or a protocol of the conventional SMS message (Col. 7, lines 44-55: converts the received message into a format that is recognized by a server computing device; receive a message in an SMS format, creates a TCP.IP message in which to place the received command).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Sareen to Lieberman because Lieberman 
One of ordinary skill in the art would be motivated to utilize the teachings of Sareen in Lieberman in order to allow a server computing device to recognize the message as suggested by Sareen (Col. 7, lines 44-46).

Lieberman and Sareen do not explicitly disclose 
	the confirmation of receipt of data is provided by an application (APP) installed in the given device, wherein the application (APP) is in contact with one or more applications and queries the one or more applications for sending the data to the given device.

However, Xavier discloses 
	the confirmation of receipt of data is provided by an application (APP) installed in the given device (Col. 8, lines 8-11: the destination application sends an acknowledgment to the source application for every data block determined to have been transmitted without errors), wherein the application (APP) is in contact with one or more applications and queries the one or more applications for sending the transcoded SMS message to the given device (Col. 2, lines 13-17: the destination application requests the source application resend any data blocks whose checksums did not match).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Xavier to Lieberman and Sareen because Lieberman and Sareen disclose obtain SMS message and forwards the SMS message via HTTP over TCP/IP (Lieberman: page 1, [0009]) and Xavier further suggests returning acknowledgment to source application after receiving data (Col. 8, lines 8-11).


Regarding claim 16, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15.  Lieberman, Sareen, and Xavier further disclose 
in that a party responsible for delivering the SMS via the primary communication arrangement to the given device (Sareen: Col. 7, lines 27-28: a receive_command routine sends the message including the command to the identified converting device) is not the same as a party that conveys the confirmation via the secondary communication arrangement for auditing and traceability purposes (Sareen: Col. 7, lines 55-58: receive an acknowledgment from the server computing device that it has received a message that the converter has sent).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Regarding claim 17, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15.  Lieberman, Sareen, and Xavier further disclose 
in that the conventional SMS communication is transcoded in operation via an application programming interface (API) or an operating system functionality hosted by the data communication system and/or the given device (Sareen: Col. 7, lines 40-49: a process_message routine converts the received message into a format that is recognized by a server computing device; receive a message in an SMS format, creates a TCP/IP message in which to place the received command).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Regarding claim 19, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 17.  Lieberman further discloses 
in that an online application of the data communication system, in operation, receives the IP data packets generated by transcoding the conventional SMS communication, and delivers the IP data packets to a user-selected or default SMS application of the given device (page 4, [0057]: the mobile device includes an application that sends and receives SMS messages or other message types).

Regarding claims 25 and 31, the limitations of claims 25 and 31 are rejected in the analysis of claim 15 above and these claims are rejected on that basis.
	
Regarding claim 26, the limitations of claim 26 are rejected in the analysis of claim 17 above and this claim is rejected on that basis.

Regarding claims 28 and 30, the limitations of claims 28 and 30 are rejected in the analysis of claim 19 above and these claims are rejected on that basis.

Claims 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman in view of Sareen, in view of Xavier, and further in view of Bainbridge (US 2008/0125146 A1).
Regarding claim 18, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15.  Lieberman, Sareen, and Xavier further disclose 
in that the conventional SMS communication is transcoded in operation via use of a centrally stored database, wherein the database has stored therein data that are reachable by one or more software applications for delivering the IP data packets of the transcoded SMS message to the given device (Lieberman: page 4, [0057], lines 3-6: application 153 performs address book and relationship queries; the mobile devices use the applications to send message and relationship data regarding 

Lieberman, Sareen, and Xavier do not explicitly disclose 
wherein the database has stored therein a list of accessible telephone numbers.

However, Bainbridge discloses 
wherein the database has stored therein a list of accessible telephone numbers (page 8, [0095]: the application accesses its associated database where a list of mobile phone numbers are stored).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Bainbridge to Lieberman, Sareen, and Xavier because Lieberman, Sareen, and Xavier disclose obtain SMS message and forwards the SMS message via HTTP over TCP/IP (Lieberman: page 1, [0009]) and Bainbridge further suggests access a database with a list of mobile phone numbers and send a message to a retrieved mobile number (page 8, [0095]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bainbridge in Lieberman, Sareen, and Xavier in order to allow application to retrieve the proper mobile number for delivering the message.

Regarding claim 27, the limitations of claim 27 are rejected in the analysis of claim 18 above and this claim is rejected on that basis.

Claims 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman in view of Sareen, in view of Xavier, and further in view of Kazantsev (US 2015/0139039 A1).
Regarding claim 21, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15. Lieberman, Sareen, and Xavier further disclose 
in that the given device is implemented as a mobile wireless communication device  which employs a background process to authenticate a messaging application programmable interface (API) executing as a cloud service in the data communication system (page 5, [0059]: authentication and security services control user access to the system and control whether remote users can view and/or send message data using the system), and wherein the application programmable interface sends, in operation, a telephone number or a device identification to a database for storing therein, wherein the database is hosted within the cloud service.

Lieberman, Sareen, and Xavier do not explicitly disclose 
wherein the application programmable interface sends, in operation, a telephone number or a device identification to a database for storing therein, wherein the database is hosted within the cloud service.

However, Kazantsev discloses 
wherein the application programmable interface sends, in operation, a telephone number or a device identification to a database for storing therein, wherein the database is hosted within the cloud service (page 4, [0039], lines 13-18: application registers the user by sending and storing the mobile telephone number of the user along with any other pertinent information on the database of registered users maintained by the server).


One of ordinary skill in the art would be motivated to utilize the teachings of Kazantsev in Lieberman, Sareen, and Xavier in order to keep track of user information.

Regarding claim 24, Lieberman, Sareen, Xavier, and Kazantsev disclose the data communication system as described in claim 21.  Lieberman further discloses 
in that the transcoded SMS message is received by a plurality of APP or operating layers of the given device, and delivery of the transcoded SMS message is confirmed to have occurred when at least one of the plurality of APP or the operating layers of the device have delivered the transcoded SMS message to a user of the given device (page 10, [0147]: the aggregated messages are made available for presentation to the user via a presentation layer and made available to remote access by third parties via APIs and to remotes systems via APIs; page 6, [0085]: once a message is sent to the messaging system servers, a response code is generated by a message management service, and the response code is sent back to the mobile device).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman in view of Sareen, in view of Xavier, and further in view of Gaddam et al. (US 8,649,768 B1), hereinafter Gaddam.
Regarding claim 22, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 19.  Lieberman further discloses 


Lieberman, Sareen, and Xavier do not explicitly disclose 
wherein the device indication is then communicated within the data communication system using a push message, wherein the push message is used to communicate to the user of the given device that a given transcoded SMS message is available.

However, Gaddam discloses 
wherein the device indication is then communicated within the data communication system using a push message, wherein the push message is used to communicate to the user of the given device that a given transcoded SMS message is available (Col. 3, lines 14-31: receives a request from a push client running on the mobile device to establish a push connection for the application running on the mobile device, the request including an identifier of the mobile device and an identifier of the application; Col. 7, lines 20-29: push client respond to requests from applications inquiring about new notifications or data from servers; Col. 10, lines 51-54: pushes the data and associated application ID to the push client, and once the data is received by the push client, the push client forwards the data to the application).


One of ordinary skill in the art would be motivated to utilize the teachings of Gaddam in Lieberman, Sareen, and Xavier in order to save resource.

Regarding claim 23, Lieberman, Sareen, Xavier, and Gaddam disclose the data communication system as described in claim 22.  Lieberman further discloses 
in that the application (APP) also displays the transcoded SMS message to the user of the given device (page 5, [0059], lines 2-5: remote users can view and/or send message data using the system; & [0069], lines 1-6: Jane has an application provided by the messaging system installed on her mobile device, each SMS she sends and receives is retrieved from the device by the application and delivered on using the best available data connection via HTTP over TCP/IP to the messaging system service).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asghari et al. (US 9,705,993 B1).  The DA application server retrieves the telephone number for John Doe from the DA database, the DA application server prepares a SIP INFO message containing the telephone number in the DA-XML format and transfers the SIP INFO message.
Wheeler, Jr. et al. (US 7,734,705 B1).  The delivery of message is tracked by monitoring an acknowledgement of a receipt of the message by the recipient.
Gangadharan et al. (US 2016/0219083 A1).  An application notify a user of new messages or events.
Bianco et al. (US 2016/0182734 A1).  Push notifications enable a mobile application stored on a mobile device to notify a user of new messages or events.
Wen (US 9,615,222 B2).  Push notification allows an app to notify a user of new messages or events without the need to actually open the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
02/10/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447